Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 57492 Onaga Trail ∙ Yucca Valley, California 92284 1410 Washington Drive ∙ Stafford, Virginia 22554 (248) 515-6035 (Telephone) ∙ (248) 751-6030 (Facsimile) ∙ sharondmac@att.net *Admitted in Michigan 14 December 2011 Alexandra M. Ledbetter Staff Attorney Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re: Stakool, Inc. f/ka Mod Hospitality, Inc. Amendment No. 1 to Form 8-K Filed November 9, 2011 File No. 0-24723 Dear Ms. Ledbetter: Pursuant to our telephone conversation of 14 December 2011, we are in receipt of correspondence from your office dated 7 December 2011, with regard to the above-referenced Stakool Inc. and will respond to same on or before 6 January 2012. Thank you for your assistance regarding this matter. With best regards, /s/ Sharon Mitchell Sharon D. Mitchell
